Citation Nr: 1625853	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO. 14-09 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York 


THE ISSUES

1. Entitlement to service connection for coronary artery disease (CAD), claimed as due to exposure to herbicides. 

2. Entitlement to service connection for Parkinson's disease, claimed as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In May 2016, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
 This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has current diagnoses of CAD and Parkinson's disease. 

2. The Veteran was exposed to herbicides while on active duty at the Royal Thai Air Force Base (RTAFB) in Korat, Thailand, between 1966 and 1967. 
CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for CAD, claimed as due to herbicide exposure, have been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for Parkinson's disease, claimed as due to herbicide exposure, have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's 
duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The appeal of entitlement to service connection for CAD and Parkinson's disease has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of the issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board has a duty to consider all theories of entitlement to the benefit sought. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000). Thus, the Board must consider both direct and presumptive theories of entitlement with respect to the Veteran's claims of service connection. However, as the Board is granting service connection based on presumptive service connection, the additional theory of direct service connection is rendered moot because there remain no questions of law or fact as to the fully granted issues; therefore, the direct service connection theory will not be further discussed. See 38 U.S.C.A. § 7104. 

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including ischemic heart disease and Parkinson's disease. 38 C.F.R. § 3.309(e). As defined by 
38 C.F.R. § 3.309(e), ischemic heart disease specifically includes CAD. 

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; 
(2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999). For CAD and Parkinson's disease, the prescribed time period within which the disease 
must manifest to a compensable degree is any time after service. 38 C.F.R. § 3.307(a)(6)(ii). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). In order to establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. However, these provisions have been extended to Vietnam-era veterans who served near the Korean demilitarized zone (DMZ). See 38 C.F.R. § 3.307(a)(6)(iv). 

In addition, VA has found that Agent Orange was in some instances used in Thailand and has developed specific procedures to determine whether a veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the DMZ in Korea. See VA's Adjudication Procedures Manual (Manual), M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 5(a)-5(b). Specifically, the Manual indicates that special consideration of herbicide exposure on a factual basis should be extended to certain Veterans whose duties placed them on or near the perimeters of Thailand military bases. M21-1, IV.1.H.5(b). The Manual indicates that herbicide exposure should be acknowledged for veterans of either the United States Air Force or the United States Army who served at one of several RTAFB, and who served as a security policeman, security patrol dog handler, member of the security police squadron, or were otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence. Id. In addition, the Manual indicates that herbicide exposure should be acknowledged for veterans who served at a United States Army Base in Thailand as a member of a military police unit or with a military police occupational specialty. Id. If herbicide exposure is acknowledged in these scenarios, the veteran is entitled to the presumptive service connection provisions of 38 C.F.R. § 3.309(e). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Coronary Artery Disease and Parkinson's Disease

During the May 2016 Board hearing, the Veteran offered several mechanisms of exposure to herbicides. First, the Veteran contends that he was exposed to herbicides while stationed at the RTAFB in Korat, Thailand. Second, the Veteran contends that as part of his duties as an aircraft mechanic, he came into contact with airplanes that flew over the Republic of Vietnam, indicating possible secondary contact with herbicides. Finally, the Veteran contends that on several missions between Korat, Thailand, and Okinawa, Japan, the airplane on which he was traveling stopped in Da Nang, Vietnam, to refuel, and during these layovers he would exit the plane, thus establishing "boots on the ground" in the Republic of Vietnam.

The Veteran has current diagnoses of CAD and Parkinson's disease. An October 2007 private treatment record reflects that the Veteran presented to the emergency department with a new onset of chest pain and radiating pain into the left arm; the private physician diagnosed acute coronary syndrome (myocardial infarction) and unstable angina. Following cardiac catherization, the Veteran was diagnosed with severe single-vessel CAD. Additional private treatment records dated through February 2012 reflect continued symptoms and treatment associated with his CAD.

A May 2008 private neurological examination report reflects that the Veteran demonstrated resting tremors, slowness of movement, and gait instability; the private neurologist diagnosed Parkinson's disease. Additional private treatment records dated through August 2012 reflect continued symptoms, functional limitations, and treatment associated with his Parkinson's disease. 

After a review of all the evidence, the Board finds that the evidence supports a finding that the Veteran was exposed to herbicides during active duty. Specifically, the Board finds that the evidence supports a finding that the Veteran was exposed to herbicides while stationed at the RTAFB in Korat, Thailand. 

Service personnel records confirm that the Veteran was stationed at the Korat RTAFB from June 1966 to June 1967 as member of the 13th Tactical Fighter Squadron (388th Tactical Fighter Wing). The Veteran's military occupational specialty was as an aircraft maintenance technician. 

While the Veteran's presence at the Korat RTAFB between 1966 and 1967 is verified, his proximity to the perimeter has not been directly corroborated by his service personnel records. In May 2013, the RO prepared a memorandum detailing a formal finding of a lack of information required to corroborate herbicide exposure. The memorandum states that the Veteran's personnel records "do not show that his military duties would have place[d him] at or near the base perimeter."  

Despite a lack of evidence in his service personnel records, the Veteran has provided direct evidence that he had service in proximity to the base perimeter. Specifically, the Veteran testified at the May 2016 Board hearing that his living quarters were close to the air base perimeter. In addition, the Veteran testified that he often had to walk up and down the taxiway, runway, and flight line near the base perimeter as part of his duties as an airplane mechanic. In addition, the Veteran submitted personal photographs and other documents in support of his contention that he served near the base perimeter. The Veteran is competent to provide lay testimony regarding his whereabouts during his military service and the Board finds this account to be credible. Accordingly, the evidence supports a finding that the Veteran was exposed to herbicides at Korat RTAFB between 1966 and 1967. 

Resolving all reasonable doubt in favor of the Veteran, the Board finds on a factual basis that the Veteran served in proximity to the perimeter at the Korat RTAFB between 1966 and 1967. Thus, the Board acknowledges that the Veteran was exposed to herbicides. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. The Veteran has current diagnoses of CAD and Parkinson's disease, both of which are diagnoses with a known positive association to herbicide exposure. Accordingly, the Board finds that the criteria for presumptive service connection for CAD and Parkinson's disease have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for CAD is granted. 

Service connection for Parkinson's disease is granted. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


